DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (U.S. Patent Number 7,585,070).
With regard to independent claim 1, Hou teaches an eyewear attachment (Figure 4, element 22) adapted to be mounted on a lens unit (Figure 4, element 12) that includes a lens member having an inner surface and an outer surface opposite to the inner surface (Figure 4, element 14), said eyewear attachment comprising: a frame unit (Figure 4, element 22); at least one engaging unit 
With regard to dependent claim 2, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an eyewear attachment wherein the lens unit further including two temple members extending rearwardly from two lateral sides of the lens member (Figure 4, element 18), wherein each of said connecting units defines a temple passage opening adapted to engage a respective one of the temple members (Figure 4, element 241), one of said positioning members extending from said upper side of said frame unit being inclined forwardly and downwardly (Figure 4, element 223, wherein 223 extends outwardly and downwardly to engage with element 127), the other one of said positioning members extending from said lower side of said frame unit being inclined forwardly and upwardly (Figure 4, element 224, wherein 224 extends outwardly and upwardly to engage with element 126 and column 3, lines 54-59).
With regard to dependent claim 4, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such an eyewear attachment wherein said frame unit includes a nose bridge pad having an inverted-V shape (Figure 4, element 222), two lower frame members respectively extending from two ends of said nose bridge pad and respectively connected to said connecting units (Figure 4, element 224), and an upper frame 
With regard to dependent claim 10, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an eyewear attachment wherein said wearing unit is one of an elastic band and a length adjustable strap with a buckle (Figure 4, element 26 and column 4, lines 3-4).
With regard to independent claim 11, Hou teaches an eyewear assembly (Figure 4) comprising: a lens unit (Figure 4, element 12) including a lens member that has an inner surface and an outer surface opposite to the inner surface (Figure 4, element 14); and an eyewear attachment mounted on aid lens unit (Figure 4, element 22), and including a frame unit (Figure 4, element 22), at least one engaging unit extending from said frame unit toward the lens unit and including two positioning members (Figure 4, elements 223 and 224) that extend respectively from upper and lower sides of said frame unit (Figure 4, element 223, upper portion of element 22 and element 224 on the lower portion of element 22) and that detachably engage said lens member in such a manner that said frame unit is affixed on the lens unit (column 3, lines 54-59); two connecting units respectively and integrally connected to two lateral sides of said frame unit (Figure 4, element 225, left and right occurrence); and an elongate wearing unit interconnecting said connecting units so as to allow an assembly of said frame unit, said connecting units and said wearing unit to be sleeved on the head of a user (Figure 4, element 26). 
With regard to dependent claim 12, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an eyewear assembly wherein the lens unit further including two temple members extending rearwardly from two lateral sides of the lens member (Figure 4, element 18), wherein each of said connecting 
With regard to dependent claim 14, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 12, and further teaches such an eyewear assembly wherein said frame unit includes a nose bridge pad having an inverted-V shape (Figure 4, element 222), two lower frame members respectively extending from two ends of said nose bridge pad and respectively connected to said connecting units (Figure 4, element 224), and an upper frame member disposed above said lower frame members and interconnecting said connecting units (Figure 4, element 221), said nose bridge pad, said lower frame members and said upper frame member cooperating with one another to define a lens receiving space adapted to confine the lens member therein (Figure 4).
With regard to dependent claim 20, Hou teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 11, and further teaches such an eyewear attachment wherein said wearing unit is one of an elastic band and a length adjustable strap with a buckle (Figure 4, element 26 and column 4, lines 3-4).

Allowable Subject Matter
Claims 3, 5-9, 13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an eyewear attachment and assembly mounted on a lens unit that includes a lens member having an inner surface and an outer surface opposite to the inner surface, said eyewear attachment comprising: a frame unit; at least one engaging unit extending from said frame unit toward the lens unit and including two positioning members that extend respectively from upper and lower sides of said frame unit and that detachably engage the lens member in such a manner that said frame unit is affixed on the lens unit; two connecting units respectively and integrally connected to two lateral sides of said frame unit; and an elongate wearing unit interconnecting said connecting units so as to allow an assembly of said frame unit, said connecting units and said wearing unit to be sleeved on the head of a user, as outlined above with respect to independent claims 1 and 11, respectively, the prior art fails to teach such an apparatus or assembly wherein: the lens member being formed with a plurality of slots extending through the inner and outer surfaces, wherein said positioning members are adapted to detachably and respectively engage the slots, as claimed in dependent claims 3 and 13; the engaging unit further includes two inclined auxiliary members extending forwardly, upwardly and outwardly from said two ends of said nose bridge pad, respectively, and adapted to abut against the outer surface of the lens member, as claimed in dependent claims 5 and 15; the upper frame member has an upper frame body adapted to abut against the outer surface of the lens member and at least one upper inclined toothed structure extending from said upper frame body and adapted to abut against the inner surface of the lens member, said lower frame members having a lower frame body adapted to abut against the outer surface of the lens member, and at least one lower toothed structure extending from said lower frame body and adapted to abut against the inner surface of the lens member, so that said lower and upper toothed structures cooperate with each other to prevent removal of the lens member from the frame .
With regard to dependent claims 8 and 9, claims 8 and 9 are allowable as they depend, directly or indirectly, from dependent claim 7 and therefore inherit all of the limitations of the claim from which they depend.
	With regard to dependent claims 18 and 19, claims 18 and 19 are allowable as they depend, directly or indirectly, from dependent claim 17 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bollè (U.S. Patent Number 5,410,763), Blanshay et al (U.S. Patent Publication 2010/0195043), Belbey et al (U.S. Patent Publication 2014/0059747) and Chou (U.S. Patent Publication 2017/0266049) all teach eyewear having an attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571)272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
28 March 2020